         Case 7:18-cv-09853-NSR Document 58 Filed 08/24/20 Page 1 of 2




MEMORANDUM ENDORSEMENT

Bartone et al. v. Belmonte et al., 7:18-CV-09853 (NSR)

The Court is in receipt of Plaintiffs’ Motion to Enforce Judgment, (ECF No. 53), filed without
leave of Court, and Plaintiffs’ letter dated December 12, 2019, attached, seeking a return date for
their motion, (ECF No. 57).

Plaintiffs’ Motion to Enforce Judgment is denied without prejudice for failure to follow the
Court’s Individual Practices. See Sec. 3.A.ii.

The Court deems Plaintiffs’ December 12, 2019, letter a pre-motion letter as described in the
Court’s Individual Practices, waives the pre-motion conference requirement, and grants Plaintiffs
leave to file their motion to enforce judgment in accordance with the following briefing
schedule: (1) Plaintiffs’ moving papers shall be served not filed October 2, 2020; (2) Defendants’
opposition papers shall be served not filed October 30, 2020; and (3) Plaintiffs’ reply papers
shall be served November 13, 2020. Plaintiffs are directed to file all motion documents,
including Defendants’ opposition, on the reply date, November 13, 2020.

The parties shall provide two (2) copies of their respective motion documents to Chambers on
the date the documents are served upon their adversary.

Plaintiffs are directed to serve a copy of this Memorandum Endorsement on Defendants and
show proof of service on the docket.

The Clerk of the Court is directed to terminate the motion at ECF No. 53.


                                                            Dated: August 24, 2020
                                                                   White Plains, NY

                                                            SO ORDERED.




                       08/24/2020                           ____________________________
                                                            Nelson S. Román, U.S.D.J.
Case 7:18-cv-09853-NSR Document 58 Filed 08/24/20 Page 2 of 2
